EXHIBIT 10.14


CHANGE OF CONTROL AGREEMENT




CHANGE OF CONTROL AGREEMENT
THIS AGREEMENT is entered into as of the 22nd day of June, 2016 (the "Effective
Date") by and between Sound Financial Bancorp, Inc. ("SFBC"), a Maryland
corporation, Sound Community Bank (the "Bank"), a Washington state-chartered
commercial bank, and Christina Gehrke (the "Executive").
WITNESSETH:
WHEREAS, SFBC owns 100% of the outstanding stock of the Bank;
WHEREAS, Executive is the, Chief Administrative Officer the Bank, and as such is
a key executive officer whose continued dedication, availability, advice and
counsel to SFBC and the Bank is deemed important to the Boards of Directors of
SFBC and the Bank and to their respective stockholders;
WHEREAS, SFBC and the Bank wish to retain the services of Executive free from
any distractions or conflicts that could arise as a result of a change of
control of SFBC or the Bank.
NOW, THEREFORE, to assure SFBC and the Bank of Executive's continued dedication
free of any distractions resulting from a Change of Control, and for other good
and valuable consideration, the receipt and adequacy which each party hereby
acknowledges, SFBC, the Bank and Executive hereby agree as follows:
1.            TERM OF AGREEMENT: This Agreement shall remain in effect until
cancelled by either party hereto, upon not less than 12 months prior written
notice to the other party.
2.            AT-WILL EMPLOYMENT:  Executive's employment is at-will, which
means that the Bank may terminate Executive's employment at any time, with or
without advance notice, and with or without Cause (as defined herein).
Similarly, Executive may resign his employment at any time, with or without
advance notice, and with or without reason.  Executive shall not be entitled to
any compensation following Executive's last day of employment with the Bank,
except as expressly provided for by this Agreement and/or applicable law.
3.            CHANGE OF CONTROL:  In the event there is an Involuntary
Termination (as defined herein) of the Executive's employment by the Bank,
concurrently with or within twelve (12) months following a Change of Control (as
defined herein), then SFBC shall:

(a)
Pay to the Executive a lump sum cash amount, upon the later of the date of such
Change of Control or the effective date of the Executive's termination of
employment with the Bank, equal to two times the Executive's then current annual
base salary; and

(b)
Maintain and provide for a period ending at the earlier of (i) eighteen (18)
months after the effective date of the Executive's termination ("Executive's
Termination Date") or (ii) the date of the Executive's full time employment by
another employer that provides substantially similar benefits, at no premium
cost to the Executive, the same group health benefits and other group insurance
and group retirement benefits as the Executive would have received if the
Executive had continued to be employed by the Bank, to the extent that the Bank
can do so under the terms of applicable plans as are maintained by the Bank for
the benefit of its executive officers from time to time; and

(c)
In the event that the continued participation of the Executive in any group
insurance plan as provided in Section 3(b) would trigger the payment of an
excise tax under Section 4980D of the Code, or during the period set forth in
Section 3(b) any such group insurance plan is discontinued, then SFBC and the
Bank shall at their election either (i) arrange to provide the Executive with
alternative benefits substantially similar to those which the Executive was
entitled to receive under such group insurance plans immediately prior to the
Executive's Termination Date, provided that the alternative benefits do not
trigger the payment of an excise tax under Section 4980D of the Code, or (ii)
pay to the Executive within 20 business days following the Executive's
Termination Date (or within 20 business days following the discontinuation of
the benefits if later) a lump sum cash amount equal to the projected cost to
SFBC and the Bank of providing continued coverage to the Executive, with the
projected cost to be based on the costs being incurred immediately prior to the
Executive's Termination Date (or the discontinuation of the benefits if later),
as increased by 10% each year; and

(d)
(i) Any insurance premiums payable by the Bank or any successor pursuant to
Sections 3(b) or 3(c) shall be payable at such times and in such amounts as if
the Executive was still an employee of SFBC and the Bank, subject to any
increases in such amounts imposed by the insurance company or COBRA, with the
Bank paying any employee portion of the premiums that the Executive would have
been required to pay if she was still an employee of the Bank, and (ii) the
amount of insurance premiums required to be paid by the Bank in any taxable year
shall not affect the amount of insurance premiums required to be paid the Bank
in any other taxable year.

(e)
Notwithstanding any other provision contained in this Agreement, if either (i)
the  time period for making any cash payment under Section 3(c) commences in one
calendar year and ends in the succeeding calendar year or (ii) in the event any
payment under this Section 3 is made contingent upon the execution of a general
release and the time period that the Executive has to consider the terms of such
general release (including any revocation period under such release) commences
in one calendar year and ends in the succeeding calendar year, then the payment
shall not be paid until the succeeding calendar year.

4.            LIMITATION OF BENEFITS: It is the intention of the parties that no
payment be made or benefit provided to the Executive that would constitute an
"excess parachute payment" within the meaning of Section 280G of the Code (as
defined herein), and any regulations thereunder, thereby resulting in a loss of
an income tax deduction by SFBC or the imposition of an excise tax on the
Executive under Section 4999 of the Code. If the independent accountants serving
as auditors for SFBC immediately prior to the date of a Change of Control
determine that some or all of the payments or benefits scheduled under this
Agreement, when combined with any other payments or benefits provided to the
Executive on a Change of Control by SFBC, the Bank and any affiliate of SFBC or
the Bank required to be aggregated with SFBC or the Bank under Section 280G of
the Code, would constitute nondeductible excess parachute payments by SFBC under
Section 280G of the Code, then the payments or benefits scheduled under this
Agreement will be reduced to one dollar less than the maximum amount which may
be paid or provided without causing any such payments or benefits scheduled
under this Agreement or otherwise provided on a Change of Control to be
nondeductible. The determination made as to the reduction of benefits or
payments required hereunder by the independent accountants shall be binding on
the parties.   If the payments and benefits under Section 3 are required to be
reduced, the cash severance shall be reduced first, followed by a reduction in
the fringe benefits.
5.            LITIGATION -OBLIGATIONS - SUCCESSORS:

(a)
If litigation shall be brought or arbitration commenced to challenge, enforce or
interpret any provision of this Agreement, and such litigation or arbitration
does not end with judgment in favor of SFBC, SFBC hereby agrees to indemnify the
Executive for his reasonable attorney's fees and disbursements incurred in such
litigation or arbitration.

(b)
SFBC's obligation to pay the Executive the compensation and benefits and to make
the arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which SFBC may have
against him or anyone else. All amounts payable by SFBC hereunder shall be paid
without notice or demand.  The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise.

(c)
SFBC will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of SFBC, by agreement in form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in its
entirety. Failure of SFBC to obtain such agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to the compensation described in Section 3.  As used in this
Agreement, "SFBC" shall mean Sound Financial Bancorp, Inc. and any successor to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 5 or which otherwise becomes bound by all
the terms and provisions of this Agreement by operation of law.

6.            NOTICES: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Executive:
 
 
 
If to SFBC:
 
 
 
Sound Financial Bancorp, Inc.
2005 5th Avenue, Suite 200
Seattle, Washington 98121



or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
7.            MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing, signed by the Executive and on behalf of
SFBC by such officer as may be specifically designated by the Board of Directors
of SFBC. No waiver by either party hereto at any time of any breach by the other
party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Washington.
8.            INVALIDITY - ENFORCEABILITY: The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
9.            SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and
be enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to his executor or, if there is no such
executor, to his estate.
10.            HEADINGS: Descriptive headings contained in this Agreement are
for convenience only and shall not control or affect the meaning or construction
of any provision in this Agreement.
11.            MEDIATION - ARBITRATION:

(a)
In the event any dispute between the parties arises under this Agreement and the
parties are unable to settle the dispute between themselves, the parties shall
on the written request of either party attempt to resolve the dispute through a
formal mediation within 90 days of the request.  If parties cannot agree on a
mediator and the place of mediation, then the mediation shall be administered by
the American Arbitration Association in Seattle Washington.  There shall be no
pre-mediation discovery unless mutually agreed upon by the parties.

(b)
In the event a dispute is not resolved via mediation as described above, the
dispute shall, on the written demand of either party, be resolved by binding
arbitration in accordance with the rules of the American Arbitration Association
then in effect, except that any dispute relating to the enforcement of any of
the provisions of Section 12 by SFBC and/or the Bank shall not be subject to
binding arbitration.  Judgment may be entered on the arbitrator's award in any
court having jurisdiction.

12.            FUTURE CONDUCT AND OBLIGATIONS:

(a)
The Executive, for himself or herself and for his or her family (i.e., parents,
siblings and children), heirs, dependents, assigns, agents, executors,
administrators, trustees and legal representatives agrees that he will not (and
will use his best efforts to cause such affiliates to not) at any time engage in
any form of conduct, or make any statements or representations, that disparage
or otherwise impair the reputation, goodwill, or commercial interests of SFBC,
any affiliates or any of their agents, officers, directors, employees and/or
stockholders.

(b)
The Executive agrees to reasonably assist and cooperate with SFBC or the Bank
(and their outside counsel) in connection with the defense or prosecution of any
claim that may be made or threatened against or by SFBC or any affiliate, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving SFBC or any affiliate, including any proceeding before any
arbitral, administrative, judicial, legislative, or other body or agency,
including preparing for and testifying in any proceeding to the extent such
claims, investigations or proceedings relate to services performed by the
Executive, pertinent knowledge possessed by the Executive, or any act or
omission by the Executive. The Executive's agreement under this Section 12(b) is
limited such that any assistance and cooperation shall not unreasonably
interfere with the Executive's subsequent employment. SFBC and/or the Bank will
reimburse the Executive for the reasonable out-of-pocket expenses incurred as a
result of such cooperation.

(c)
Until the one-year anniversary of the Executive's Involuntary Termination, the
Executive shall not, directly or indirectly, without the written consent of SFBC
(i) initiate contact with or solicit any employee or customer of SFBC or any
affiliate; (ii) hire or otherwise engage any such employee or former employee;
(iii) induce or otherwise counsel, advise or encourage any such employee to
leave the employment of SFBC or an affiliate; or (iv) induce any supplier,
licensor, licensee, business relation, representative or agent of SFBC to
terminate or modify its relationship with SFBC or any affiliate, or in any way
interfere with the relationship between SFBC or any affiliate and such other
party.

(d)
The Executive acknowledges that the future conduct and obligation provisions of
this Section 12 will not prevent Executive from obtaining other gainful
employment or cause Executive any undue hardship and are reasonable and
necessary in order to protect the legitimate interests of SFBC and its
affiliates.

13.            COMPLIANCE WITH SECTION 409A OF THE CODE: Notwithstanding
anything herein to the contrary, any payments to be made in accordance with this
Agreement shall not be made prior to the date that is 185 calendar days from the
date of termination of employment of the Executive if it is determined by SFBC
in good faith that such payments are subject to the limitations set forth in
Section 409A of the Code and regulations promulgated thereunder, and payments
made in advance of such date would result in the requirement that Executive pay
additional interest and taxes in accordance with Section 409A(a)(1)(B) of the
Code.
14.            DEFINITIONS:

(a)
Cause shall mean the Executive's personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.
No act or failure to act by the Executive shall be considered willful unless the
Executive acted or failed to act with an absence of good faith and without a
reasonable belief that his or action or failure to act was in the best interest
of SFBC and/or the Bank.  "Cause" shall not exist unless and until there shall
have been delivered to the Executive a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors at a meeting of the Board called and held for such purpose
(after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive's counsel, to be heard before the Board), stating
that in the good faith opinion of the Board the Executive has engaged in conduct
described in the preceding sentence and specifying the particulars thereof in
detail.  The opportunity of the Executive to be heard before the Board shall not
affect the right of the Executive to mediation and arbitration as set forth in
Section 11 of this Agreement.

(b)
Change of Control shall mean the occurrence of any of the following events: (i)
any "person" or "group" (as defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 ("Exchange Act")), other than SFBC, any
subsidiary of SFBC or their employee benefit plans, directly or indirectly,
becomes the "beneficial owner" (as defined in Rule 13d-3, under the Exchange
Act) of securities of SFBC with respect to which 30% or more of the total number
of votes that may be cast for the election of SFBC's Board of Directors; (ii) as
a result of, or in connection with, any cash tender offer, merger or other
business combination, sale of assets or contested election(s), or combination of
the foregoing, the individuals who were members of SFBC's Board of Directors on
the Effective Date (the "Incumbent Board") cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the Effective Date whose election was approved by a vote of at
least three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by SFBC's stockholders was approved by the nominating
committee serving under an Incumbent Board, shall be considered a member of the
Incumbent Board; (iii) a tender offer or exchange offer for 30% or more of the
total outstanding shares of common stock of SFBC is completed (other than such
an offer by the SFBC); or (iv) the stockholders of SFBC approve an agreement
providing either for a transaction in which SFBC will cease to be an independent
publicly owned corporation or for a sale or other disposition of all or
substantially all the assets of SFBC, and the transaction is thereafter
consummated.  The Change of Control date is the date on which an event described
in (i), (ii), (iii) or (iv) occurs, with the date in clause (iv) being the date
the transaction is consummated.

(c)
Code shall mean the Internal Revenue Code of 1986, as amended.

(d)
Involuntary Termination shall mean either (i) SFBC's and/or the Bank's
termination of the Executive's employment without the Executive's express
written consent, or (ii) termination of the Executive's employment by the
Executive by reason of a material diminution of or interference with the
Executive's duties, responsibilities and benefits, including  any of the
following actions, unless consented to in writing by the Executive: (1) a change
in the principal workplace of the Executive to a location outside of a 35 mile
radius from the Bank's headquarters office as of the date hereof, (2) a material
demotion of the Executive; (3) a material reduction in the number or seniority
of other Bank personnel reporting to the Executive or a material reduction in
the frequency with which, or in the nature of the matters with respect to which,
such personnel are to report to the Executive, other than as part of a Bank-
wide reduction in staff; (4) a material adverse change in the Executive's
salary, perquisites, benefits, contingent benefits or vacation, other than as
part of an overall program applied uniformly and with equitable effect to all
members of the senior management of the Bank; or (5) a material permanent
increase in the required hours of work or the workload of the Executive;
provided, however, that prior to any termination of employment by Executive
pursuant to clauses (1) through (5) of this Section 14(d) the Executive must
first provide written notice to the Bank within ninety (90) days of the initial
existence of the condition, describing the existence of such condition, and the
Bank shall thereafter have the right to remedy the condition within thirty (30)
days of the date the Bank received the written notice from the Executive.  If
the Bank remedies the condition within such thirty (30) day cure period, then no
Involuntary Termination shall be deemed to occur with respect to such
condition.  If the Bank does not remedy the condition within such thirty (30)
day cure period, then the Executive may deliver a notice of Involuntary
Termination at any time within sixty (60) days following the expiration of such
cure period. The term "Involuntary Termination" does not include termination for
Cause or termination of employment due to retirement, death, disability or
suspension or temporary or permanent prohibition from participation in the
conduct of the Bank's affairs under Section 8 of the Federal Deposit Insurance
Act ("FDIA").




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date referred to above.
EXECUTIVE






ATTEST: /s/ Laura Lee
Stewart                                                                                                /s/
Christina Gehrke
Christina Gehrke






SOUND FINANCIAL BANCORP, INC.




ATTEST: /s/ Christine
Jones                                                                                                              By:
/s/ Laura Lee Stewart
       Laura Lee Stewart
         President and CEO






SOUND COMMUNITY BANK




ATTEST: /s/ Christine
Jones                                                                                                              By:
/s/ Laura Lee Stewart
       Laura Lee Stewart
         President and CEO









































